Citation Nr: 0909611	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1944 to November 1946.  The Veteran died in 
December 2003.  The appellant is the Veteran's surviving 
spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which denied the appellant's claim.

In August 2007, the undersigned Veterans Law Judge requested 
an opinion from an Independent Medical Expert (IME).  See 38 
U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2008).  That opinion was obtained and 
associated with the VA claims file.  In January 2008, the 
undersigned requested that the physician who provided the IME 
opinion clarify his opinion.  Accordingly, an addendum 
opinion dated February 2008 was obtained and associated with 
the VA claims file.

As will be further discussed below, despite the February 2008 
clarification, the IME opinion remained speculative to some 
extent.  Therefore, in October 2008, another medical expert 
opinion was requested pursuant to Veterans Health 
Administration (VHA) Directive 2006-019 (April 3, 2006) and 
38 C.F.R. § 20.901 (2008).  That opinion was obtained and 
will be discussed in detail in the Analysis section below.  


FINDINGS OF FACT

1.  The Veteran died in December 2003 at the age of 77.  The 
death certificate listed the Veteran's cause of death as 
pneumonia, with contributing conditions of senile dementia 
and Parkinson's disease.

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling; scar of the right calf, 
evaluated as 30 percent disabling; and irritable bowel 
syndrome, assigned a noncompensable rating.

3.  A medical opinion obtained by the Board provides 
sufficient medical nexus evidence to establish that the 
medications prescribed for the Veteran's service-connected 
PTSD aggravated his fatal dementia and Parkinson's disease 
and were thus a contributory cause of his death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 
1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death as well as DIC benefits under 38 
U.S.C.A. § 1318.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the appellant regarding her 
cause of death claim as well as her claim for DIC benefits 
under 38 U.S.C.A. § 1318 in March 2004.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of either the VCAA notice letter or 
VA's development of the claims in light of the fact that the 
Board is granting the cause of death claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the appellant has not been provided 
notice regarding degree of disability and effective date as 
required by the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail 
below, the Board is granting the appellant's claim.  It is 
not the Board's responsibility to assign an effective date in 
the first instance.  The Board is confident that, if 
required, the appellant will be afforded appropriate notice 
under Dingess.  

Additionally, the Board finds reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate her claim of entitlement to service 
connection for the cause of the Veteran's death, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  The evidence of record 
includes the Veteran's death certificate, the appellant's 
statements, the Veteran's statements, service treatment 
records, and VA evaluation and treatment records.  In 
addition, the following medical opinions were obtained during 
the course of the appeal:  a VA medical opinion in April 
2005, an IME opinion in September 2007, and a VHA expert 
opinion in November 2008. 

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of a 
representative and declined the option to testify at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.

Relevant law and regulations

Cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See
 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2008).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2008).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual background

As noted above, the Veteran served on active duty in the 
United States Army from September 1944 to November 1946.  
Service connection for PTSD was established by an August 1989 
rating decision.  In a March 1998 rating decision, the RO 
assigned a total [100 percent] evaluation, effective August 
21, 1997.  

VA treatment records show that the Veteran was 
psychiatrically hospitalized from March 1988 to April 1988 
due to major depression and PTSD.  He was initially 
prescribed imipramine at that time.  VA examination and 
treatment records show that from 1988 to 1996, the Veteran 
received continuous psychiatric treatment with imipramine and 
Xanax.  In April 1996, sertaline was added to his psychiatric 
medication treatment, which was replaced in 1997 by 
paroxetine.  

The Veteran was psychiatrically hospitalized again in 
September 1997 due to another PTSD exacerbation.  He was 
prescribed risperidone at that time.  Subsequent outpatient 
treatment records showed that he continued taking 
risperidone, paroxetine, alprazolam, and Buspar.  Following 
another psychiatric hospitalization due to a PTSD flare-up in 
June 1998, the Veteran received several doses of haloperidol.  
He was subsequently hospitalized five times from June 1998 to 
August 1998.  His course of treatment included additional 
doses of haloperidol.  At discharge, he was continued on 
Buspar, trazodone, and Xanax.  

A VA medical center hospital discharge summary dated August 
1998 provides what appears to be the first medical diagnosis 
of record involving senile dementia/Alzheimer's disease in 
addition to PTSD.  In February 1999, the Veteran was 
determined to be incompetent to handle his VA funds.  

VA treatment records dated June 2000 to August 2000 show that 
the Veteran was treated with Celexa and trazodone as well as 
benzodiazepines and alprazolam.  A VA treatment record dated 
August 2003 indicated a diagnosis of Parkinson's disease.  
Beginning in June 2003, VA treatment records show that the 
Veteran was again treated with risperidone for his PTSD, to 
control his behaviors.  

The Veteran was placed in a continuing care facility.  He 
continued to be cared for in a 24-hour facility or in a home-
care facility with professional nursing assistance until his 
death.  

Medical records indicate that in December 2003, the Veteran 
was diagnosed with acute respiratory distress and end-stage 
Parkinson's disease.  The Veteran died later in December 2003 
at the age of 77.  The Certificate of Death listed the causes 
of death as pneumonia, senile dementia, and Parkinson's 
disease.

An April 2005 VA medical opinion indicated that the VA 
physician had reviewed the record in order to determine 
whether the Veteran's PTSD had contributed to his death.  The 
VA physician's response was inconclusive.

In August 2007, due to the complexities of the medical issues 
involved, the Board requested an IME opinion to address 
whether the Veteran's PTSD had caused or contributed to his 
death, pursuant to 38 C.F.R. § 20.901(d).  The expert in 
psychiatry who provided the opinion determined:  (1) that the 
Veteran's Parkinson's disease was not directly caused by the 
medications prescribed for his PTSD; 
(2) that the Veteran's dementia disorder was not caused by 
the medications prescribed to treat his PTSD; and (3) that 
the stress associated with the Veteran's World War II combat 
or his service-connected PTSD did not cause his Parkinson's 
disease or dementia.  However, the examiner was unable to 
resolve one question posed by the Board:  whether the 
Veteran's Parkinson's disease may have been aggravated by the 
medications that were used to treat his service-connected 
PTSD.

Accordingly, pursuant to 38 C.F.R. § 20.901(a), the Board 
requested a VHA expert opinion from a neurologist to address 
the unresolved issue of whether the Veteran's Parkinson's 
disease may have been aggravated by the anti-psychotic 
medications used to treat the Veteran's service-connected 
PTSD.  In response to the questions posed by the Board, the 
VHA reviewer concluded that "[w]ith reasonable certainty, in 
my professional opinion, Parkinson's disease in combination 
with Alzheimer's disease (or more correctly Lewy-body 
disease) appeared to be an important contributor in the death 
of this patient. . . With reasonable certainty, two of the 
medications used to treat his PTSD resulted in temporal 
worsening of his symptoms of Parkinson disease and Alzheimer 
dementia; most likely because the underlying undiagnosed 
condition of the Veteran was Lewy-body disease."  

The VHA expert further indicated that the two PTSD 
medications which resulted in the worsening of the symptoms 
were haloperidol and risperidone.  "Patient first received 
Risperidone in September 1997.  This resulted in worsening of 
his symptoms and a series of six psychiatric admissions in a 
period of two months beginning in June 1998 until August 
1998.  In addition to risperidone, he also received 
Haloperidol with clear worsening of the psychiatric symptoms, 
and occurrence of new symptoms such as visual hallucinations, 
agitation, akathysia, and Parkinsonian problems such as 
drooling, difficulty walking and talking. . . It is clear 
from the record that during the seven years when he received 
treatment for PTSD with imipramine and alprazolam - from age 
64 to age 71 - the results of treatment provided certain 
reasonable results.  When the new therapeutic agents were 
introduced (risperidone, haloperidol) this resulted in rapid 
deterioration of his psychiatric, cognitive, and neurological 
function, eventually resulting in his death at age 77 in 
final stages of Alzheimer's disease and Parkinson's 
disease."  

Analysis

The appellant in essence contends that the medications 
prescribed for the Veteran's service-connected PTSD 
aggravated the senile dementia and Parkinson's disease, which 
contributed to his death.  

In order for service connection for the cause of the 
Veteran's death to be granted, three elements must be 
present:  (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus linking (1) and (2).  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The 
Veteran's death certificate dated December 2003 has been 
obtained and associated with the VA claims file.

With respect to element (2), at the time of the Veteran's 
death, service connection was in effect for PTSD, evaluated 
as 100 percent disabling.  Hickson element (2) is therefore 
met.  [Service connection was also in effect for scar of the 
right calf and irritable bowel syndrome, but the appellant 
does not contend, and the record does not demonstrate, that 
those disabilities had anything to do with the Veteran's 
death].

With respect to crucial element (3), medical nexus, the Board 
finds that the medical evidence in this case demonstrates 
that a contributory relationship existed between the service-
connected PTSD and the Veteran's death.  Specifically, in the 
November 2008 VHA opinion, the reviewing neurologist 
concluded that "[w]ith reasonable certainty, two of the 
medications used to treat his PTSD resulted in temporal 
worsening of his symptoms of Parkinson disease and Alzheimer 
dementia; most likely because the underlying undiagnosed 
condition of the Veteran was Lewy-body disease . . . When the 
new therapeutic agents were introduced (risperidone, 
haloperidol) this resulted in rapid deterioration of his 
psychiatric, cognitive, and neurological function, eventually 
resulting in his death at age 77 in final stages of 
Alzheimer's disease and Parkinson's disease."  

Additionally, when asked to address the specific increments 
of increased severity of the Parkinson's disease that played 
a causal role in the Veteran's death, the VHA expert 
indicated that "[i]t is documented in the Veteran's records 
from the nursing facility . . . that he continued to be 
treated with [risperidone] for agitation.  The record also 
documents a progressive worsening of Parkinson's symptoms 
with increase in difficulty walking, frequent falls, problems 
eating, drooling, problems taking medications, labored 
breathing and finally unresponsiveness and respiratory 
distress."  

The VHA medical expert opinion appears to have been based on 
a thorough review of the record, including the Veteran's 
comprehensive evaluation and treatment records, and a 
thoughtful analysis of the Veteran's entire history.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Moreover, as indicated 
above, the VHA opinion is consistent with the Veteran's 
medical history, which showed a rapid progression of 
Parkinson's disease and dementia resulting in the Veteran's 
death from pneumonia in December 2003. 

Accordingly, the November 2008 VHA opinion demonstrably 
articulates a substantial causal connection between the 
medications prescribed to treat the Veteran's service-
connected PTSD and his death.  See 38 C.F.R. § 3.312(c)(1) 
(2008); see also Gabrielson, supra.  Thus, the competent 
medical evidence of record indicates the service-connected 
PTSD [specifically, the medications prescribed therefor] had 
a contributory effect on the cause of the Veteran's death.  
Crucially, there is no medical evidence of record which 
contradicts the November 2008 VHA opinion.

In sum, for the reasons and bases stated above, the Board 
concludes that the medical evidence is at least in equipoise 
as to whether the Veteran's death was causally related to his 
service-connected PTSD.  Therefore, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is granted.

2.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide 
separate and alternative methods of obtaining VA death 
benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 
114-5 (1997).

Because the Board has granted service connection for the 
cause of the Veteran's death under the provisions of 38 
U.S.C. § 1310, the matter of the appellant's alternative 
claim of entitlement to DIC benefits under 38 U.S.C. § 1318 
is rendered moot.  Accordingly, the issue of entitlement to 
DIC benefits under 
38 U.S.C. § 1318 is dismissed as no benefit remains to be 
awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990).




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310 is granted.

The appellant's claim of entitlement to DIC benefits under 38 
U.S.C. § 1318 is dismissed as moot.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


